Citation Nr: 1758603	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-07 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

The Veteran represented by:  Nathan D. Brewer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1961 to October 1964.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has re-characterized the Veteran's claim more broadly in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  

The Veteran testified at a hearing in February 2012 before a Decision Review Officer (DRO) and at a Travel Board hearing in October 2015 before the undersigned Veterans Law Judge.  Both transcripts are associated with the claims file. 

In November 2015, the Board found that newly received evidence was new and material and reopened the claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  See also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board then remanded the claim for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  


FINDING OF FACT

The Veteran's current acquired psychiatric disorder, to include psychosis, non-psychosis and depressive disorder, with panic attacks and anxiety did not have its onset during service and is not otherwise related to service.  A psychosis was not shown within one year following separation from service.
CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include psychosis, non-psychosis and depressive disorder, with panic attacks and anxiety, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304 (f); 3.307 (a)(3), 3.309 (a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Certain chronic diseases, including a psychosis may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service. 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  That period of time is usually one year.  38 C.F.R. § 3.307 (a)(3).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing and in-service disease or injury and a nexus for chronic diseases is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions 

The Veteran contends that his in-service symptoms of gastrointestinal problems, chest pains, insomnia, weakness, cold sweats, and others were due to intense fear of being deployed to the Republic of Vietnam, the exemption from deployment due to his term of service coming to an end within 60 days and the manipulative tactics of an army retention recruiter, to include suggesting the Veteran's failures of duty, responsibility, patriotism, loyalty, and masculinity, and inducing a sense of guilt that the unit would suffer casualties due to his failure to be present and contribute.  
The Veteran further contends that his in-service symptoms sufficiently indicate anxiety and establish that his anxiety disorder manifested itself in service.  The Veteran asserts that his acquired psychiatric disorder worsened after service when he learned that his unit has sustained numerous casualties after deployment and he personally saw the names of deceased members of his unit on the walls of the Vietnam Memorial in Washington, DC.

The Veteran's Acquired Psychiatric Disorder 

The Veteran's service treatment records (STRs) show that in his June 1961 induction examination, the clinical evaluation category of "Psychiatric" was checked off as "NORMAL."  Next to "nervous trouble of any sort,"  "committed suicide" and "been insane" the box was marked with a "NO."   

In September 1962, the Veteran presented with complaints of dizzy spells, pain in his left side and nausea for three days.  In October and November 1962, the Veteran reported pains in his chest and vomiting blood.  His examinations revealed nothing and he was diagnosed with mild gastroenteritis.  The Veteran presented in January 1962 with complaints of vomiting and nausea the previous night and that morning, as well as cold sweats and dizzy spells, and upset stomach, vomiting and dizzy spells in March 1962.  He reported pain in his chest in April 1962 and vomiting, weakness and dizziness in May 1962.

His August 1964 separation examination also had "Psychiatric" checked off as "NORMAL."  To the questions of ever having been a patient (committed or voluntary) in a mental hospital or sanatorium, ever having been rejected for military service because of physical, mental or other reasons and ever having been discharged from military service for the same reasons, the examiner entered a mark indicating "NO."  

The record indicates the earliest treatment the Veteran had for anxiety or related disorders was in July 1994, when he presented with complaints of anxiety, sleeplessness and concentration disturbance.  He was assessed with possible anxiety neurosis and was referred for a psychiatric evaluation.  Between July 1994 and February 1995, the doctor noted the Veteran's reports of stress and worry about his recent heart attack, fear of a second attack, fear of returning to work, concerns with money problems, and concern with the past disappointment of not finishing his college education.  Further noting his mood and affect were anxious, the doctor initially diagnosed the Veteran with generalized anxiety disorder.  Throughout this period he further noted increasing signs of depression, but nonetheless always in relation to the Veteran's health and money problems.  In conjunction with the Veteran's application for Social Security benefits, the doctor diagnosed the Veteran in May 1995 with major depression, severe without psychosis; post-traumatic stress disorder (PTSD); and generalized anxiety disorder.

In April 2000, the Veteran underwent a psychiatric evaluation at a VA Clinic, during which he described breathing problems, perspiring, racing heart, and feeling panicky.  Although his mood and affect were noted as appropriate, depression was noted as a possibility.  In July 2003, the Veteran visited the VA and reported anxiety attacks, breathing difficulty, concentration difficulty, and irritability.  His mood was noted as depressed, his affect flat with some impaired judgment.  He was diagnosed with depression, not otherwise specified (NOS).  In September 2004, the Veteran presented again at Pasco VA and reported mood swings and nightmares.  He received a diagnosis of depression.  In January 2007, the Veteran's depression screening was scored as positive.

Between  October 2006 and January 2007,  an examiner noted the Veteran's reports of feelings of guilt for not having served with his unit in combat; depression; severe social impairment; and anxious mood.  The doctor diagnosed the Veteran with recurrent major depression in partial remission. 

A July 2007 screening test at VA for PTSD proved negative.  From August 2008 to June 2010, treatment notes show that the Veteran presented for sleep problems, his mood being noted as depressed and anxious and his affect noted variously as normal or sad.  All other mental status categories were noted as normal.  Both examinations noted his reports of feelings of guilt at not being with his former unit in combat.  The notes indicate that the Veteran was attending a Nightmare Treatment Group.  His diagnoses included dysthymia (persistent mild depression) and insomnia and a note to rule out anxiety disorder.

In July 2010, an examiner conducted a psychiatric assessment of the Veteran.  He noted the Veteran's narrative of opting for his discharge and leaving his unit and his reports of anxiety, insomnia and nightmares.  He described the Veteran's mood as very depressed and anxious and his affect as tearful, appropriate.  Other categories of mental status were good or intact.  The doctor diagnosed Veteran with major depression, recurrent, severe and anxiety disorder, NOS.  He opined that there is a strong connection of the traumatic experience of losing close friends and fellow soldiers to his chronic severe depression and anxiety disorder.

From July 2010 to February 2013, progress notes at VA authored variously examiners and a licensed clinical social worker (LCSW), noted the Veteran's mood variously as depressed, slightly depressed, anxious, angry, and sometimes euthymic and his affect as anxious.  Other categories of mental status were consistently noted as normal or intact.  The Veteran's diagnoses included major depression with mild psychotic features; dysthymia disorder; psychotic disorder; and insomnia.  Throughout the period the Veteran maintained feelings of guilt.  The social worker noted rigid thinking, problematic beliefs and incorrect assumptions.  The doctor's February 2011 notes state that the Veteran exhibited PTSD-type symptoms of nightmares and distorted thinking.  In September 2011, he noted delusions of persecution and added generalized anxiety disorder to his diagnosis.  A June 2012 PTSD screen produced a positive score.  

In February 2013, an examiner completed an evaluation and opinion form, in which he opined that the Veteran's diagnosed mental health diagnosis is "directly caused by" the in-service events described by the Veteran.  

An examiner observed in his August 2013 evaluation and opinion form regarding the Veteran's symptoms of chest pain, dizziness and the inability to sleep that "panic attacks can present with those symptoms," but he could not "give an opinion on the etiology of those symptoms in those old records," presumably referring to the STRs.  In response to the question of whether it is at least as likely as not that the stated mental health conditions began while the Veteran was on active duty, the examiner opined that "the patient feels that [his mental health symptoms] did start at that time.  I have no reason to disagree with the [V]eteran."

In December 2013, another examiner, based on the Veteran's reports, observed that while in service, he had sustained severe anxiety symptoms, for which he went to sick call multiple times; he had gastrointestinal upset; but could not admit openly that he was experiencing panic, shortness of breath, chest pain, intense fear and apprehension, and that he was feeling overwhelmed and paralyzed, as a type of involuntary reflex (and not a conscious response or choice).  From January 2014 through July 2015, the examiner assessed the Veteran with persistent clinical depression with anxiety and he noted deep moral injury, with unresolved guilt, shame, overtaking of responsibility, and some delusions.  Between February 2014 and February 2015, an examiner diagnosed the Veteran with delusional disorder and dysthymia, noting grandiose delusions.

In April 2015, the Veteran underwent a psychological evaluation at Trinity Behavioral Health, conducted by Dr. R.W.Y.  His mood was noted as dysphoric and he exhibited a mild to moderate melancholic affect.  All other categories of indicating mental status were adequate or normal.  Dr. R.W.Y. noted from the STRs that the Veteran while in service reported symptoms of dizzy spells, pain in the left side (chest), nausea, pains in his chest, cold sweats, weakness, and an instance of insomnia.  He further noted that the Veteran's post-service treatment notes indicate that his symptoms of guilt, shame, self-blame, ands dysphoric mood predominated more than symptoms of perceptual distortion and paranoid thinking.

The Beck Depression Inventory II (BDI-II) assessment administered by Dr. R.W.Y. produced a score indicating that the Veteran experiences a moderate to severe degree of symptoms commonly associated with clinical depressive disorders.   The Beck Anxiety Inventory (BAI) results indicated that he experiences a moderate to severe degree of symptoms commonly associated with clinical anxiety.  Dr. R.W.Y. diagnosed the Veteran with dysthymic disorder; anxiety disorder (NOS), with features of post-traumatic stress; and psychotic disorder (NOS).  

Dr. R.W.Y. noted that the STRS "are rather sparse" concerning the Veteran's initial reporting of the symptoms he contends are related to anxiety.  He added that the Veteran accurately describes the general attitude in the military which led him to minimize his symptoms; the Veteran appears to have no financial incentive in overstating his disorders; and the symptoms he asserts as due to anxiety are "classic."  However, Dr. R.W.Y. further added that they could have been related to some other medical condition, "which seems to have gone unmentioned."

Dr. R.W.Y. reviewed the documents provided by the Veteran, which appear to have consisted of the STRs and 85 pages of VA treatment records from Apr 2010 to July 2013.  Based on the STRs and the Veteran's self-reporting, he opined that "it would appear at least as likely as not that his anxiety disorder originated while [the Veteran] was serving on active duty.... [H]is symptoms of a Dysthymic Disorder and Psychotic Disorder NOS also appear to be at least as likely as not to be related to his experiences associated with his military service and efforts to cope with them over the course of his entire adult life."

In June 2015, Dr. R.W.Y completed and evaluation and opinion form, in which he stated that the Veteran's symptoms of chest pain, dizziness and the inability to sleep "relate to the diagnosed anxiety disorder."  He opined that it is at least as likely as not that the mental health conditions listed by him began while the Veteran was on active duty.  Dr. R.W.Y. provided no further explanation for these statements.

Between March 2016 and March 2017, another examiner added obsessive compulsive disorder to his diagnosis.  He noted the Veteran's mood as euthymic, anxious and angry and his affect as flat.  All other mental status categories were normal or intact.  Progress notes in this period and preceding it by a social worker, noted depressive and anxiety symptoms, as well as the Veteran's ongoing concerns of self-blame for the casualties his unit sustained in combat.  She diagnosed the Veteran with depression, recurrent, moderate and generalized anxiety disorder.

In June 2017, the Veteran underwent a VA examination for mental disorders.  The June 2017 VA examiner summarized the Veteran's level of occupational and social impairment as involving occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  However, she could not differentiate what portion of occupational and social impairment is caused by each mental disorder, as the above diagnoses are co-occurring conditions.

The June 2017 VA examiner identified symptoms of anxiety, suspiciousness, chronic sleep impairment, circumstantial circumlocutory or stereotyped speech, and intermittently illogical, obscure or irrelevant speech.  She further noted the Veteran's reports of current symptoms as being difficulty falling asleep, vivid dreams and nightmares (unable to differentiate reality from his dreams), fluctuations in mood, anxiety, anger outbursts, low frustration tolerance, and delusions of reference.  Her behavioral observations of the Veteran included conversational speech is spontaneous and incoherent at times; thought process is tangential, overly detailed, and disorganized at times; redirection is constantly needed; thought content is characterized by cognitive distortions, delusions of reference, paranoia, and obsessions; the Veteran denies hallucinations; mood is anxious; affect is anxious and tense; and he denies suicidal or homicidal ideations, plans or intent.  She further noted mental processes such as concentration, memory, reasoning , judgment, insight, and mental flexibility were either fair or adequate, and social skills were noted as being good to fair.

The June 2017 VA examiner diagnosed the Veteran with unspecified schizophrenia spectrum and other psychotic disorder, attributing to that disorder symptoms of delusions, disorganized thinking and fluctuations in mood and behavior.  She also diagnosed him with unspecified anxiety disorder, noting the associated symptoms as being anxiousness, obsessive thinking, difficulty falling asleep, and nightmares.  However, the June 2017 VA examiner concluded that the Veteran did not meet a diagnosis of major depressive disorder, because he exhibits no pathology for rendering such a diagnosis.

The June 2017 VA examiner opined that the Veteran's major depressive disorder, anxiety and psychotic condition are less likely than not (less than 50 percent probability) incurred in or caused by an in-service event.  She explained that there is no medical evidence to support that the onset of anxiety, depression and insomnia began while in service.  She further stated that reports of having experienced mental health symptoms does not render a retrospective diagnosis; it is not clear if the symptoms reported are related to an underlying psychotic disorder; and there is sufficient medical and psychological evidence which confirms a psychotic disorder, not otherwise specified, which was diagnosed years after military discharge.  She concluded that, therefore, an opinion of whether major depressive disorder, anxiety and a psychotic condition onset were incurred during military service could not be made without speculation.

The June 2017 VA examiner provided the above opinion in addressing whether there is a chronic disability related to the Veteran's claimed condition; indicating the current level of severity; if more than one condition, the relationship to one another; and which symptoms are attributed to each disorder.  In complying with the Board's previous remand directives, the June 2017 VA examiner rendered the same opinion as above in further addressing whether the Veteran has a current psychiatric disorder; whether it is at least as likely as not that the non-psychosis diagnosis originated during service or related to a period of active service; and whether it is at least as likely as not that the psychosis diagnosis (i) originated during service or related to a period of active service, or (ii) manifested within one year of separation from service.

In September 2017, the examiner opined that "[t]his writer feels that the onset of [V]eteran's presenting mental health symptoms were caused during active duty in the US Army, prior to his military discharge."  She explained that the Veteran had no mental health issues prior to service and suffered not childhood abuse or neglect.  She added that, in having contact with the Veteran since May 2015, his narrative of how his symptoms began has not waivered.  She further added that his in service symptoms of stomach aches, chest pains, insomnia, and nightmares are consistent with anxiety disorder.  She explained that serotonin is a major neurotransmitter and is primarily located in the gastrointestinal tract (GI tract) and can cause stomach issues; anxiety "needs to be considered as a cause for chest pains without substantiation of heart issues;" and "sleep issues to include insomnia and night mares both can be [attributed] to anxiety."

The Veteran's Arguments

On the Veteran's behalf, the Veteran's representative argues that the record provides medical opinions with supporting rationales, which link the etiology of the Veteran's current acquired psychiatric disorders to his active duty service.  He directs the Board's attention to the findings and opinions of the various examiners and social worker, as well as referring to the Veteran's October 2013 statement in his November 2013 Statement in Support of Claim.

In both his February and August 2013 opinions, the doctor provides no rationales.  For the February 2013 opinion that the Veteran's diagnosed mental health diagnosis is "directly caused by" the in-service events described by the Veteran, he simply refers the reader to "see progress notes."  However, the attached progress notes, as summarized above, state diagnoses and findings made upon mental status examinations, but, once again, do not provide explanations or point to supporting clinical findings.  For this reason, the Board gives this opinion only limited weight.

The doctor in the August 2013 evaluation stated that, "panic attacks can present with those symptoms [of chest pain, dizzy spells and the inability to sleep]," but then declines to state to which current condition those symptoms would relate.  Moreover, to the question of whether it is at least as likely as not that the stated mental health conditions began while the Veteran was on active duty, the doctor stated that if the Veteran feels his symptoms started in service, he had no reason to disagree.  That is to say, the doctor declined to give an opinion in which he would weigh his findings to arrive at a conclusion of at least as likely as not as opposed to less than likely.  Because the doctor could not commit himself either affirmatively or negatively to the requested language of the opinion, the Board cannot accept this as a positive opinion in the Veteran's favor and assigns to it limited weight.

As stated above, in his December 2013 findings, another doctor based on the Veteran's reports, stated the Veteran had sustained severe anxiety symptoms in service, for which he went to sick call multiple times, specifically mentioning gastrointestinal problems.  The record provides medical evidence for the Veteran experiencing vomiting, nausea, chest pains, and other symptoms at various times, such as in September 1962 (dizzy spells, left-side pain and nausea); October and November 1962 (chest pain and vomiting; diagnosed with mild gastroenteritis); January 1962 (vomiting, nausea, cold sweats, and dizzy spells); March 1962 (upset stomach, vomiting and dizzy spells); April 1962 (chest pain); and May 1962 (vomiting, weakness and dizziness).  

It was explained that the Veteran had gastrointestinal upset, but could not admit openly that he was experiencing panic, shortness of breath, chest pain, intense fear and apprehension, and that "he was feeling overwhelmed and paralyzed, as a type of involuntary reflex (and not a conscious response or choice)."  Regardless of whether the doctor is simply repeating the reports of the Veteran, this statement does not point to any medical evidence to support it.  In effect, it provides a self-confirming interpretation and is otherwise speculative and conclusory.  For these reasons, the Board assigns limited weight to this statement.

As set forth above, in his April 2015 psychological evaluation, another doctor opined that "it would appear at least as likely as not that his anxiety disorder originated while [the Veteran] was serving on active duty."  However, he did not provide a rationale for this opinion.  Moreover, in the sentence preceding this opinion, the doctor himself provides the most effective countervailing point to his opinion---that the symptoms could just as well have been related to some other medical condition.  This does not support, let alone explain, his opinion.  

In further opining that the Veteran's symptoms of a dysthymic disorder and psychotic disorder (NOS) also appear to be at least as likely as not to be related to his experiences associated with his military service and efforts to cope with them over the course of his entire adult life, once again, this is left unexplained and the doctor points to no findings to support this conclusion.  In addition, he stated that he reviewed the STRs and 85 pages of VA treatment records from only April 2010 to July 2013, indicating that he did not have access to the entire claims file with its extensive treatment records.  After undercutting his own opinion and without any explanation to support it, the Board can ascribe only limited weight to it.

In his June 2015 evaluation and opinion, the doctor stated that the Veteran's symptoms of chest pain, dizziness and the inability to sleep "relate to the diagnosed anxiety disorder."  He opined that it is at least as likely as not that the mental health conditions listed by him began while the Veteran was on active duty.  As stated above, he did not review the entire claims file, he offered no further explanation for his opinion and he does not direct the Board to any clinical findings which support his statements.  For these reasons, this finding and opinion, too, receive limited weight.

In September 2017, a social worker opined that the Veteran's mental health symptoms were caused during active duty.  She explained that his in-service symptoms of stomach aches, chest pains, insomnia, and nightmares are consistent with anxiety disorder.  She further explained that serotonin is a major neurotransmitter and is primarily located in the gastrointestinal tract and can cause stomach issues; anxiety "needs to be considered as a cause for chest pains without substantiation of heart issues;" and "sleep issues to include insomnia and night mares both can be [attributed] to anxiety."  

However, the Board notes from the record that the Veteran in fact has an ongoing coronary artery disease (CAD) disability.  For example, there are extensive June 2007 medical treatment Social Security Administration records, which contain 1993-94 records of cardiovascular treatment at the Spohn Hospital and the Oak Hill Hospital; chest x-rays; electrocardiogram results; and diagnoses, which include angina pectoris and triple vessel coronary artery disease.  If the Board understands social workers qualification for her statement regarding anxiety and that it "needs to be considered as a cause for chest pains," the above records substantiate that the Veteran does indeed have a heart condition, the first symptoms of which may very well have been his in-service chest pains.

Moreover, the Veteran points to numerous and varied causes of his acquired psychiatric disorder, to include anxiety, such as such as fear of deployment; manipulative an abusive psychological tactics by the enlistment retention sergeant, as stated in the Veteran's November 2015 Board hearing testimony, his March 2012 VA Form 9 and his November 2012 Statement in Support of Claim; feelings of guilt and shame at not being with his unit in combat; and even stress from the October 1961 Cuban missile crisis, as he asserted in his June 2010 Statement in Support of Claim.

For the rest, the explanation the social worker provides is stated in terms what is theoretically possible, of what could be possible.  She points to no medical evidence in the record as a basis which supports her opinion, her rationale amounts to roving speculation and the probative value of the opinion is lessened accordingly.

The Board will also address the findings and statements of the doctor in his July 2010 psychiatric assessment of the Veteran, set forth above.  Although the Veteran asserts that the onset of his symptoms of anxiety, depression and insomnia began in 1963, when he learned of possible deployment to Vietnam, the doctor specifies the traumatic experience as losing friends.  The Veteran himself has consistently reported gaining knowledge of his unit's casualties years after separation from service and learning of the deaths of specific individuals even later when visiting the Vietnam Memorial.  The doctor's statement may be clinically valid, but it does not speak to a nexus between an in-service event and the Veteran's current disability and is of limited probative value. 

In looking to the Veteran's October 2010 statement, its second paragraph states that upon learning of impending deployment, the Veteran's mental health symptoms started and "I reported to sick call several times because I was experiencing symptoms of chest pain, dizzy spells and inability to sleep" and that "I never told the doctors at sick call that I thought my symptoms were due to anxiety over my pending deployment."  

However, the record provides indications that this was not the first time the Veteran experienced dizzy spells.  In the Veteran's June 1961 enlistment examination, the box for "dizziness or fainting spells" was checked "YES"  and "dizzy spells" appears as a hand-written entry of "pertinent data" by the examiner at the end of the examination form.  The Board further notes that a February 1964 in-service Medical History form had "YES" circled next to "Epilepsy or Fits."  Epilepsy is underlined with the hand-written notation indicating its possible manifestation in the preceding five years.

The foregoing indicates inconsistencies in regard to the stated in-service symptoms and, as discussed above, suggests alternative explanations for these symptoms.

Other Considerations 

The characterization of the Veteran's claim as an acquired psychiatric disorder, by its broadness is meant to include any related disorder.  At this point, the Board notes that one doctor diagnosed the Veteran in May 1995 with PTSD; a July 2007 PTSD screening resulted in a negative score; another doctor in February 2011 described the Veteran's symptoms as "PTSD-type;" and a June 2012 PTSD screen produced a positive score.  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  See 38 C.F.R. § 3.304 (f).  Criterion A under DSM-V requires that the Veteran has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or ways confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness or horror.  Each criteria of B through D in turn follow upon the experiencing of trauma described above.  

Despite the Veteran's forebodings about deployment and the future possibility of death or injury, the record does not point to a trauma in the Veteran's in-service experience which confronted him with an event or events that involved actual or threatened death or serious injury.  Moreover, 38 C.F.R. § 4.125 (a) further requires that the doctor's May 1995 diagnosis must conform to the DSM - V criteria or similar or is supported by findings in the examination report.  The Board notes that the doctor used broad descriptors such as moderate, marked and extreme to describe functional limitations, as is common in the Social Security Administration's examination forms.  These findings are therefore inadequate for a diagnosis or findings for PTSD under 38 C.F.R. § 4.125 (a).  The other references to PTSD in the record are not diagnoses and therefore will not be considered for that purpose and the Board finds there is no current diagnosis of PTSD.

The Board further notes that, as mentioned numerous times above, the Veteran received diagnoses of psychotic disorder.  As stated earlier in this decision, certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service. 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  That period of time is usually one year.  38 C.F.R. § 3.307 (a)(3).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  Id.  
Psychoses are classified as chronic diseases under 38 C.F.R. § 3.309 (a) and will be presumed service connected if manifest to a compensable degree within one year of separation from service.  38 C.F.R. § 3.307 (a)(3).  See also Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim, requiring that the Veteran show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  

The record does not indicate complaints, treatment or diagnoses for a psychotic disorder within one year of the Veteran's October 1964 separation from service.  As stated earlier, the record appears to indicate that the earliest date of treatment for any mental disorder was July 1994.  Moreover, as no psychotic disorder was noted in service and no plausible continuity of symptomatology can be established from the record for the reasons already discussed, no psychosis with which the Veteran has been diagnosed can be presumed service connected.

Conclusion 

The Board has carefully reviewed and considered the Veteran's numerous statements, to include his October 2006, December 2006, March 2007, and March 2010 Statements in Support of Claim; his March 2012 statement accompanying his VA Appeals Form 9; and his statement accompanying his September 2010 notice of disagreement, as well as the November 2012 statement of the Veteran's wife.  Additionally, the Board has reviewed the Veteran's Board hearing testimony, as well as his reports during examinations, as they appear throughout the record.  All of these have assisted the Board in understanding better the nature and development of the Veteran's disability.  

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran and his wife are competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt their credibility.  However, the Board must emphasize that neither the Veteran nor his wife are competent to diagnose or interpret accurately findings pertaining psychiatric disorders and their relation to service, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the clinical evidence when there are contradictory findings or statements inconsistent with the record.  In the absence of explicit indications in the contemporaneous evidence of a nexus to service, it must rely on medical findings and opinions to establish service connection with the Veteran current disability.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   

As stated earlier in this decision, the June 2017 VA examiner opined the Veteran's major depressive disorder, anxiety and psychotic condition are less likely than not (less than 50 percent probability) incurred in or caused by an in-service event.  She explained that there is no medical evidence to support that the onset of anxiety, depression and insomnia began while in service.  She further stated that reports of having experienced mental health symptoms does not render a retrospective diagnosis; it is not clear if the symptoms reported are related to an underlying psychotic disorder; and there is sufficient medical and psychological evidence which confirms a psychotic disorder, not otherwise specified, which was diagnosed years after military discharge.  She concluded that, therefore, an opinion of whether major depressive disorder, anxiety and a psychotic condition onset were incurred during military service could not be made without speculation.

The Board has discussed above the inconsistencies concerning the in-service symptoms which the Veteran asserts are indications of anxiety.  Chest pain may relate to symptoms of angina, for which the Veteran was later diagnosed; the Veteran appears to have a history of dizzy spells and epilepsy which pre-date enlistment; gastrointestinal problems were diagnosed in service as gastroenteritis; and events which may have caused anxiety are numerous, with no medical evidence to confirm one or the other.  The very symptoms asserted be indicative of anxiety are not conclusive and the June 2017 VA examiner correctly stated there is no medical evidence to support the assertion that anxiety began in service; it is not clear if the symptoms reported are related to an underlying psychotic disorder; and, although there is sufficient medical and psychological evidence of a psychotic disorder, it is one which was diagnosed years after discharge.  The Board finds that the findings and opinion of the June 2017 VA examiner have significant probative value.

For the reasons stated and based on the findings and opinions of the June 2017 VA examiner, the Board further finds the record does not contain medical findings, an adequate opinion or a supporting rationale which establishes service connection of the Veteran's acquired psychiatric disorder, to include psychosis, non-psychosis and depressive disorder, with panic attacks and anxiety.  

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include  psychosis, non-psychosis and depressive disorder, with panic attacks and anxiety, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


